                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                     CASE NO. 3:21-cv-157-FDW-DCK

MANDY PIPPIN & RICHARD
PIPPIN,

                            Plaintiffs,
                                                CONSENT MOTION FOR
                  v.
                                            EXTENSION OF TIME TO ANSWER
ABS SOUTHEAST, LLC,

                           Defendant.



      Defendant ABS Southeast, LLC, pursuant to Rule 6(b) of the Federal Rules

of Civil Procedure, respectfully moves the Court for an extension of time to answer

or otherwise respond by motion to Plaintiffs’ Amended Complaint. In support of

this motion, Defendant submits:

      1.    On 5 November 2020, Plaintiff Richard Pippin filed an Application and

Order Extending Time to File a Complaint in the General Court of Justice, Superior

Court Division, for Mecklenburg County, North Carolina (File No. 20 CVS 15022).

      2.    On 25 November 2020, Plaintiff filed a Summons and Complaint in the

General Court of Justice, Superior Court Division, for Mecklenburg County, North

Carolina (File No. 20 CVS 15022).

      3.    On 3 February 2021, Plaintiff filed an Alias and Pluries Summons

(File No. 20 CVS 15022).

      4.    On 15 March 2021, Defendant was served with copies of the Summons

and Complaint.



      Case 3:21-cv-00157-FDW-DCK Document 8 Filed 05/10/21 Page 1 of 4
      5.    On 29 March 2021, Plaintiff filed an Amended Complaint, joining

Mandy Pippin as a Plaintiff.

      6.    Defendant removed Plaintiffs’ action to the United States District

Court of the Middle District of North Carolina on 12 April 2021. D.E. 1. Therefore,

the earliest deadline for Defendant’s response was 19 April 2021.

      7.    On 14 April 2021 Defendant filed a consent motion seeking an

extension of time to respond to the Amended Complaint through and including 10

May 2021. D.E. 6. The Court granted this motion on 14 April 2021. D.E. 7.

Defendant’s deadline to respond to Plaintiffs’ Amended Complaint is currently 10

May 2021.

      8.    Defendant has had insufficient time in which to completely investigate

and respond to the allegations in the Amended Complaint. Defendant’s counsel is

obtaining and reviewing additional documents necessary to respond to the

complaint and expects to obtain and review those documents in the next few days.

Defendant believes a seven-day extension of time will allow sufficient time to

complete and serve its response to the Amended Complaint.

      9.    Defendant’s counsel has consulted with Plaintiffs’ counsel about the

extension of time requested in this Motion, and Plaintiffs’ counsel consents to the

requested extension.

       WHEREFORE, Defendant respectfully requests a seven-day extension of

 time, up to and including 17 May 2021, within which to serve an Answer, Motion,

 or other pleading in response to Plaintiffs’ Amended Complaint.




                                    2
      Case 3:21-cv-00157-FDW-DCK Document 8 Filed 05/10/21 Page 2 of 4
 This the 10th day of May 2021.

                                  POYNER SPRUILL LLP


                        By:       /s/ Kevin M. Ceglowski
                                  Kevin M. Ceglowski
                                  N.C. State Bar No. 35703
                                  Nia K. Doaks
                                  N.C. State Bar No. 56472
                                  301 Fayetteville Street, Suite 1900
                                  Raleigh, NC 27602-01801
                                  Telephone: (919) 783-6400
                                  Facsimile: (919) 783-1075
                                  kceglowski@poynerspruill.com
                                  ndoaks@poynerspruill.com

                                  ATTORNEYS FOR DEFENDANT
                                  ABS SOUTHEAST, LLC




                              3
Case 3:21-cv-00157-FDW-DCK Document 8 Filed 05/10/21 Page 3 of 4
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing

Consent Motion for Extension of Time to Answer with the Clerk of Court by using

the CM/ECF system which will send notification of such filing to all counsel and

parties of record.

      This 10th day of May 2021.

                                    /s/ Kevin M. Ceglowski
                                    Kevin M. Ceglowski




     Case 3:21-cv-00157-FDW-DCK Document 8 Filed 05/10/21 Page 4 of 4
